USDC IN/ND case 1:17-cr-00029-HAB-SLC document 218 filed 03/23/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )       Cause No. 1:17-CR-29-HAB
                                              )
JOSEPH SANDERS,                               )
                                              )


                                    OPINION AND ORDER

       This matter comes before the Court on Defendant’s third request for compassionate release

“under any circumstances.” (ECF No. 205). This Court has previously denied both of the

Defendant’s prior requests: the first because he had an appeal pending (ECF No. 197), and the

second because he failed to demonstrate extraordinary and compelling reasons for the relief

sought. (ECF No. 203). The Defendant has now filed the present request seeking to expand upon

the reasons this Court previously found insufficient to warrant relief. But now, Defendant has a

new problem. Because the Defendant failed to demonstrate he exhausted his administrative

remedies and the Seventh Circuit has made clear that he must do so prior to seeking relief in this

Court, his request for compassionate release must be denied.

       For most of the life of the COVID-related compassionate release phenomenon, there was

considerable confusion as to whether exhaustion of remedies was jurisdictional, a claims-

processing rule, or wholly unnecessary. That confusion lead to this Court’s practice of setting aside

the “thorny issue” of exhaustion in favor of reaching the merits of compassionate release petitions.

In fact, this Court followed this practice with respect to the Defendant’s second petition for

compassionate release (ECF No. 203 at 3: noting that the Government raised the affirmative

defense of exhaustion but declining to rule on the Defendant’s petition on that basis).
USDC IN/ND case 1:17-cr-00029-HAB-SLC document 218 filed 03/23/21 page 2 of 2


       The Seventh Circuit’s decision in United States v. Sanford, 986 F.3d 779 (7th Cir. 2021),

has now laid to rest the question of whether exhaustion is a mandatory requirement. There, the

Court answered affirmatively the question of “whether the exhaustion requirement is a mandatory

claim-processing rule and therefore must be enforced when properly invoked.” Id. at 782 (original

emphasis). Where, as here, the Government raises exhaustion as a defense (see ECF No. 209 at 5–

9), a defendant must demonstrate that he has presented his request for release to the warden at his

facility, and either: (1) he has exhausted administrative appeals (if the request was denied); or (2)

he has waited “30 days from the receipt of such a request by the warden of the defendant’s facility”

to seek relief from the Court. 18 U.S.C. § 3582(c)(1)(A).

       Here, Defendant’s filings with the Court are void of any reference to exhaustion or any

assertion or other proof that he has complied with his obligations to exhaust his remedies at the

institution prior to seeking relief here. Accordingly, the Court cannot conclude from Defendant’s

filings that he has met the threshold exhaustion requirement. Unless and until Defendant exhausts

his remedies and demonstrates that exhaustion, the Court cannot further consider the merits of his

compassionate release request. Therefore, his motion requesting compassionate release (ECF No.

205) is DENIED.

       SO ORDERED on March 23, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 2
